Macfarlane, J.
This is an action in ejectment to recover the south half of lot 20 in Hansbaugh’s addition to the city of Independence. It is agreed that Jacob Johnson is the common source of title. His will is the same that was construed in Brown v. Rogers, ante, p. 392. For its provisions see that opinion.
The fourth paragraph of the will devised to Catharine Woodall, a daughter of the testator, and the heirs of her body the land in dispute. According to the construction given to the will the said devisee, Catharine Woodall, took a life estate only in this property with remainder in fee to her heirs. The said Catharine died May 20, 1889, without ever having had issue of her body. The plaintiffs, Rowena Brown and Elizabeth Blakely, daughters of Eliza Buford, a sister of deceased, and their brothers, William and John Buford, were, at the death of the said Catharine, her sole surviving heirs.
On the twenty-first day of February, 1881, plaintiffs, their husbands joining, executed, acknowledged and delivered, all in due form, a deed whereby they did “grant, bargain, sell, convey and confirm” unto *403one James B. Forbis', Jr., “all their right, title and interest” in said lot.' The deed contained full covenants of seizin in addition to those implied by the words grant, bargain and sell. Defendants are in possession claiming title under this deed.
As the construction of the will of Jacob Johnson was settled in the Broxvn case, supra, we have only now to inquire as to the effect of the deed made by plaintiffs prior to the death of the life tenant, Catharine'Woodall.
The right of the plaintiffs, at the date of the conveyance, to come into the enjoyment of the property in question was contingent upon their survival of Mrs. Woodall who held the life estate. They had at that time neither an immediate right of present enjoyment nor a present fixed right of future enjoyment. The right of future enjoyment was uncertain and the remainder was consequently contingent. 4 Kent’s Com., Lecture 59; Aubuchon v. Bender, 44 Mo. 560; Emison v. Whittlesey, 55 Mo. 254; Emerson v. Hughes, 110 Mo. 627.
But all interests in real estate are vendible under the laws of this state, and it has been expressly held by this court that a contingent remainder is an interest which is vendible by the owner or on execution ’against the owner thereof. Godman v. Simmons, 113 Mo. 127, and cases cited.
We are of the opinion, therefore, that the deeds from plaintiffs conveyed their interest in the land, and upon the death of the life tenant the remainder vested in their grantee. Judgment affirmed.
All concur.